DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 03/04/2022. 
Applicant elected claims 1, 5-7, 8, 12-14, 15, and 18-20 correlating to Species C for continued prosecution (Applicant remarks, page 1). 
3.	However, Species C directed to a method for denying a prestaged transaction based on an audio segment. Claims 5, 12, and 19 directed to a method for completing a prestaged transaction, e.g. species B. Claims 7 and 14 directed to filtering ambient noise from audio segment. Claim 18 recites “a song from a playlist modulated with ultrasonic soundwaves” similar to limitations of claims 4 and 11 as well. Thus, species A correlates to claims 2, 4, 7, 9, 11, 14, 16 and 18; and species B correlates to claims 3, 5, 7, 10, 12, 14, 17, and 19. 
Hence, claims 5, 7, 12, 14, 18, and 19 are withdrawn from consideration. 
Claims 1, 6, 8, 13, 15, and 20 are pending.
Examiner called the applicant representative Salvador M. Bezos on 05/19/2022 and 05/23/2022 to notify about election of claims, however, attorney Bezos did not call back.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/05/2020 and 06/21/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
6.	Claim 8 recites “memory for storing instructions”, “one or more… the instructions causing… to: receive…; associate…; identify …; receive …; compare …; and instruct …”
7.	The underlined limitations represent intended use and are not given patentable weight.
Functional language
8.	Claim 8 recites “one or more processors… configured to execute the instructions…” is functional language and does not have patentable weight at least because it further describes intended use.
The functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"), MPEP 2173.05(g).
Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
11.	In the instant case, claims 1, 8, and 15 are directed to a “method, system, and non-transitory, tangible computer-readable device for making a prestaged transaction on recorded audio segment”. 
12.	Claims are directed to the abstract idea of “making a prestaged transaction” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “receiving… a kiosk identifier obtained from … an image displayed on a kiosk …; associating… a prestaged transaction … with the kiosk identifier; identifying… the kiosk and a location of the kiosk based on the kiosk identifier; receiving… an audio segment … and time data associated with the audio segment; comparing … the audio segment with expected audio at the location of the kiosk corresponding to the time data associated with the audio segment; and instructing … the kiosk on how to execute the prestaged transaction based on the comparing”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
13.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “one or more computing devices”, “a kiosk”, “a user equipment (UE) device”, “audio segment”, “a memory”, “one or more processors”, and “a non-transitory, tangible computer-readable device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of making a prestaged transaction.  
14.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of making a prestaged transaction using computer technology (e.g. the computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
15.	Hence, claims are not patent eligible.
16.	Dependent claims 6, 13, and 20 describe determining that the UE device is not at the location of the kiosk based on the comparing of audio segments and instructing the kiosk to reject the prestaged transaction. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
17.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
18.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
21.	Claim 1 recites “instructing, by the one or more computing devices, the kiosk…”
	Claim 6 recites “instructing, by the one or more computing devices, the kiosk…”
	
	Claim 8 recites “one or more processors… configured to execute the instructions, the instructions causing…”. Does the Specification show how the processor is configured and how stored instructions cause “one or more processors: to receive…; associate…; identify…; receive…; compare…; and instruct…”
Claim 8 recites “one or more processors … the instructions causing the one or more processors to: receive…; associate…; identify…; receive…; compare…; and instruct…” 
Claim 8 recites “instruct the kiosk…”
Claim 13 recites “instruct the kiosk…”
Claim 15 recites “A non-transitory, tangible computer-readable device having instructions … causes … to perform operations …” 
Claim 15 recites “instructing the kiosk…”
Claim 20 recites “instructing the kiosk…”
The instructions cannot perform actions or steps underlined above. The instructions do not have clear description in the specification and performing by the instructions that causes the at least one computing device to perform operations is not described with sufficient detail.
22.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	 
Unclear scope
25.	Claim 1 recites “receiving … a kiosk identifier obtained from scanning an image displayed on a kiosk using the UE device” and “receiving … an audio segment recorded from a microphone of the UE device …”  
	Claim 8 recites “a memory for storing instructions” and “one or more processors… configured to execute instructions”. It is unclear whether the limitation “the instructions causing…” refers to the stored or executed instructions.
	Claim 8 recites “receive … a kiosk identifier obtained from scanning an image displayed on a kiosk using the UE device” and “receive … an audio segment recorded from a microphone of the UE device …”  	
Claim 15 recites “receiving … a kiosk identifier obtained from scanning an image displayed on a kiosk using the UE device” and “receiving … an audio segment recorded from a microphone of the UE device …”  
26. 	Underlined claim limitations are indefinite in light of the specification. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
27.	Claims 6, 13, and 20 are rejected under the same rationale as claims 1, 8, and 15 because claims 6, 13, and 20 inherit the deficiencies of claims 1, 8, 15 respectively due to their dependency.
Claim Rejections - 35 USC § 102
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
29.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


30.	Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20200410994A1 to Burris et al.
31.	As per claim 8: 
Burris et al. discloses the following limitations:
a memory [0066] 
one or more processors [0016] 
Claim 8 language “… to: receive…; associate…; identify…; receive…; compare…; and instruct…” is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
32.	As per claim 13 language “… to: determine…; and instruct …” is intended use as well.
Claim Rejections - 35 USC § 103
33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

34.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
35.	Claims 1, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20200410994A1 to Burris et al. in view of US20200286086A1 to Chanduri et al.
36.	As per claims 1, 8, and 15:
Burris et al. discloses the following limitations:
receiving, by one or more computing devices, from a user equipment (UE) device, a kiosk identifier obtained from scanning an image displayed on a kiosk using the UE device [0016]-[0017], [0034]-[0036]
associating, by the one or more computing devices, a prestaged transaction from a mobile application at the UE device with the kiosk identifier [0023]-[0024]
identifying, by the one or more computing devices, the kiosk and a location of the kiosk based on the kiosk identifier [0031], [0035], [0036]
instructing, by the one or more computing devices, the kiosk on how to execute the prestaged transaction based on the comparing [0084]
As per claim 8 Burris et al. additionally discloses the following limitations:
a memory [0066]
one or more processors [0016]
As per claim 15 Burris et al. additionally discloses the following limitations:
A non-transitory, tangible computer-readable device [0016]
While Burris et al. teach validating an order [0056], the reference does not explicitly disclose the following limitations:
receiving, by the one or more computing devices, from the UE device, an audio segment 
recorded from a microphone of the UE device and time data associated with the audio segment 
comparing, by the one or more computing devices, the audio segment with expected audio at the location of the kiosk corresponding to the time data associated with the audio segment.
However, Chanduri et al., as shown, teaches the following limitations:
receiving, by the one or more computing devices, from the UE device, an audio segment 
recorded from a microphone of the UE device and time data associated with the audio segment Fig. 3, item 345; [0031]-[0032]
comparing, by the one or more computing devices, the audio segment with expected audio at the location of the kiosk corresponding to the time data associated with the audio segment [0015], [0018], [0023]-[0026], [0031]-[0032] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audible and inaudible clips of Chanduri et al. ([0032]) in order to more securely and efficiently validate transactions (Burris et al., [0051]; Chanduri et al., [0001]).


Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20200410093A1 – Martinovic et al. – Discloses an authentication device for verifying the security of a task being performed on an electronic device operated by a user wherein the authentication device includes an image capture device for capturing image data of the electronic device and of the user interacting with the electronic device
US20210027295A1 – Raquepaw et al. – Discloses a financial device comprising a reader that receives a request from a mobile device associated with a user for user authentication; an interactive display that displays confirmation of the request from the mobile device.
US20180165663A1 – Naik et al. – Discloses methods and systems for performing a pre-staged transaction, such as a cash withdrawal by a user or a user's surrogate, employ a host server that receives pre-staged ATM transaction data.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692